Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1996, which ruled that Brooklyn Center for Families in Crisis, Inc. was liable for unemployment insurance contributions on remuneration paid to claimant and those similarly situated.
It is uncontested that claimant was a salaried employee of Brooklyn Center for Families in Crisis, Inc. (hereinafter the Center) for two years, working as a psychiatric social worker. For the last six months of her employment, however, the Center reclassified claimant, among others, as an “independent contractor”, and claimant was paid an hourly rate for counseling the Center’s clients. The Unemployment Insurance Appeal Board subsequently ruled that notwithstanding claimant’s re-designation as an “independent contractor”, the Center *808exercised, sufficient direction and control over her work to establish her status as an employee, thereby rendering her eligible for unemployment insurance benefits.
Hearing testimony disclosed that despite her change in title, claimant continued to treat the same patients in the same manner on the Center’s premises. In addition, claimant worked under a supervisor and the Center established the fee to be charged for claimant’s services. We therefore conclude that substantial evidence supports the Board’s ruling that claimant, together with those similarly situated, was an employee of the Center (see, Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734, 736-737; Matter of Ortega [Neiman— Sweeney], 217 AD2d 725). The Center’s remaining contentions have been examined and found to be without merit.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.